Citation Nr: 1704923	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral spine degenerative disc and joint disease.

3.  Entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for left carpal tunnel syndrome.

4.  Entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for right carpal tunnel syndrome, status post carpal tunnel syndrome release.

5.  Entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for gastroesophageal reflux disease and irritable bowel syndrome.

6.  Entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for left tarsal tunnel syndrome.

7.  Entitlement to an initial compensable evaluation for right tarsal tunnel syndrome.

8.  Entitlement to an initial evaluation in excess of 10 percent prior to March 18, 2013, and to an evaluation in excess of 20 percent thereafter, for post-operative degenerative disc and joint disease of the cervical spine.

9.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism.

10.  Entitlement to an initial evaluation in excess of 10 percent for ganglion cyst, left great toe.

11.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity varicose veins.

12.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity varicose veins.

13.  Entitlement to an initial compensable evaluation for anemia.

14.  Entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for a surgical scar of the right hand/wrist, status post carpal tunnel syndrome release.

15.  Entitlement to an initial compensable evaluation for herpes zoster.

16.  Entitlement to an initial compensable evaluation for ichthyosis.

17.  Entitlement to an initial compensable evaluation for restless leg syndrome.

18.  Entitlement to service connection for endometriosis.

19.  Entitlement to service connection for chronic fatigue syndrome.

20.  Entitlement to service connection for B12 deficiency.

21.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A brief description of the procedural history is necessary to clarify the issues on appeal and the actions taken herein.  In this regard, as pertinent to the present appeal, the July 2010 rating decision granted entitlement to service connection for the following conditions: left knee patellofemoral syndrome (evaluated as 20 percent disabling effective April 12, 2009); lumbosacral spine degenerative disc and joint disease (evaluated as 20 percent disabling effective April 12, 2009); hypothyroidism (evaluated as 10 percent disabling effective April 12, 2009); post-operative degenerative disc and joint disease of the cervical spine (evaluated as 10 percent disabling effective April 12, 2009); ganglion cyst, left great toe (evaluated as 10 percent disabling effective April 12, 2009); left lower extremity varicose veins (evaluated as 10 percent disabling effective April 12, 2009); right lower extremity varicose veins (evaluated as 10 percent disabling effective April 12, 2009); anemia (assigned a noncompensable (0 percent) evaluation effective April 12, 2009); left carpal tunnel syndrome (assigned a noncompensable evaluation effective April 12, 2009); post-operative right carpal tunnel syndrome with scar (assigned a noncompensable evaluation effective April 12, 2009); gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) (assigned a noncompensable evaluation effective April 12, 2009); herpes zoster (assigned a noncompensable evaluation effective April 12, 2009); ichthyosis (assigned a noncompensable evaluation effective April 12, 2009); left tarsal tunnel syndrome (assigned a noncompensable evaluation effective April 12, 2009); right tarsal tunnel syndrome (assigned a noncompensable evaluation effective April 12, 2009); and restless leg syndrome (assigned a noncompensable evaluation effective April 12, 2009).  Additionally, the July 2010 rating decision denied service connection for endometriosis, chronic fatigue syndrome, and  vitamin B12 deficiency.  

The Veteran disagreed with the denial of service connection for endometriosis, chronic fatigue syndrome, and  vitamin B12 deficiency, as well as with the initial ratings assigned the service-connected left knee patellofemoral syndrome, lumbosacral spine degenerative disc and joint disease, hypothyroidism; post-operative degenerative disc and joint disease of the cervical spine, left great toe ganglion cyst, left and right lower extremity varicose veins, anemia, left and right carpal tunnel syndrome, GERD and IBS, herpes zoster, ichthyosis, left and right tarsal tunnel syndrome, and restless leg syndrome.  See November 2010 Notice of Disagreement.  

A November 2012 statement of the case (SOC) continued to deny the claims, and the Veteran perfected her appeal by a January 2013 Substantive Appeal (VA Form 9).

In a statement accompanying that January 2013 Substantive Appeal, the Veteran's representative raised the issue of entitlement to a TDIU.  See January 2013 VA Form 9 (stating that the Veteran's "disabilities prevent her from being employed and she should be granted TDIU").  Although the Veteran's representative later withdrew that statement and clarified that "the Veteran is not seeking Individual Unemployability," see March 2013 Correspondence from the Veteran's Attorney, the RO nevertheless adjudicated the TDIU claim, denying entitlement to a TDIU in a November 2014 rating decision.

A June 2016 rating decision granted an increased, 20 percent evaluation for the service-connected post-operative degenerative disc and joint disease of the cervical spine, effective from March 18, 2013, forward.  Additionally, that decision increased the evaluations for the service-connected left carpal tunnel syndrome, right carpal tunnel syndrome, GERD and IBS, and left tarsal tunnel syndrome, from noncompensable ratings to 10 percent evaluations, also effective from March 18, 2013, forward.  See June 2016 Rating Decision.  Finally, that decision granted a separate 10 percent rating for a scar of the right hand/wrist status post carpal tunnel syndrome release, associated with right carpal tunnel syndrome, and assigned an effective date of March 18, 2013.  See id.  

A simultaneously issued supplemental statement of the case (SSOC) denied entitlement to an initial evaluation in excess of 10 percent prior to March 18, 2013 and entitlement to an evaluation in excess of 20 percent thereafter, for post-operative degenerative disc and joint disease of the cervical spine.  Furthermore, the SSOC denied entitlement to initial compensable evaluations prior to March 18, 2013, and to evaluations in excess of 10 percent thereafter, for the service-connected left carpal tunnel syndrome, right carpal tunnel syndrome, GERD and IBS, left tarsal tunnel syndrome, and right tarsal tunnel syndrome.  The June 2016 SSOC also continued to deny an initial evaluation in excess of 20 percent for left knee patellofemoral syndrome, an initial evaluation in excess of 20 percent for lumbosacral spine degenerative disc and joint disease, an initial evaluation in excess of 10 percent for hypothyroidism, an initial rating in excess of 10 percent for the left great toe ganglion cyst, an initial evaluation in excess of 10 percent for left lower extremity varicose veins, an initial evaluation in excess of 10 percent for right lower extremity varicose veins, an initial compensable evaluation for anemia, an initial compensable evaluation for herpes zoster, an initial compensable evaluation for ichthyosis, and an initial compensable evaluation for restless leg syndrome, service connection for endometriosis, service connection for chronic fatigue syndrome, and service connection for B12 deficiency.  

That June 2016 SSOC additionally denied a compensable evaluation prior to March 18, 2013 and confirmed and continued the 10 percent evaluation from March 18, 2013, forward, for the scar of the right hand/wrist status post carpal tunnel syndrome release.  See June 2016 SSOC.  Finally, the SSOC also denied entitlement to a TDIU.  See id.

These 21 issues addressed in the June 2016 SSOC were certified to the Board in July 2016.  However, the Board notes that the Veteran did not file a notice of disagreement or otherwise appeal the June 2016 grant of a separate 10 percent rating for the right hand/wrist surgical scar.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (reflecting that "downstream" issues, such as the compensation level and the effective date assigned for a service-connected disability, must be separately appealed); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Accordingly, the issue of entitlement to an increased initial rating for the surgical scar of the right wrist/hand was included in the SSOC and certified to the Board in error.  Furthermore, as noted, although the Veteran's attorney raised the issue of entitlement to a TDIU in connection with the appeal of the initial ratings assigned various service-connected disabilities, the Veteran's attorney subsequently clarified that the Veteran was not seeking entitlement to a TDIU.  See March 2013 Correspondence from the Veteran's Attorney.  See also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly, the RO's adjudication of the TDIU claim in the November 2014 rating decision, the inclusion of that issue in the June 2016 SSOC, and the certification of that issue to the Board in July 2016 were also in error.  

The Board is aware that the certification of issues to the Board is solely for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of issues.  See 38 C.F.R. § 19.35 (2016).  Nevertheless, the RO's inclusion of the issues of entitlement to an increased initial rating for the right wrist surgical scar and entitlement to a TDIU in the June 2016 SSOC indicated to the Veteran and her representative that the issues were properly in appellate status.   See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As such, the Board has accepted jurisdiction of these claims, as reflected on the title page.

In her January 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  The hearing was scheduled for August 23, 2016; however, the Veteran cancelled her hearing request.  See 38 C.F.R. § 20.704(e) (2016).  See also August 2016 Report of General Information (noting that the Veteran called to cancel her hearing and did not wish to reschedule).

Additionally, as will be discussed below, the Veteran withdrew her appeal as to the issues of entitlement to increased ratings for her post-operative degenerative disc and joint disease of the cervical spine, hypothyroidism, left great toe ganglion cyst, left lower extremity varicose veins, right lower extremity varicose veins, anemia, right hand/wrist surgical scar, herpes zoster, ichthyosis, and restless leg syndrome; entitlement to service connection for endometriosis, chronic fatigue syndrome, and B12 deficiency; and entitlement to a TDIU.  


The issues of entitlement to higher ratings for left knee patellofemoral syndrome, lumbosacral spine degenerative disc and joint disease, left carpal tunnel syndrome, right carpal tunnel syndrome, GERD and IBS, left tarsal tunnel syndrome, and right tarsal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 4, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issues of entitlement to an initial evaluation in excess of 10 percent prior to March 18, 2013, and to an evaluation in excess of 20 percent thereafter, for post-operative degenerative disc and joint disease of the cervical spine; entitlement to an initial evaluation in excess of 10 percent for hypothyroidism; entitlement to an initial evaluation in excess of 10 percent for ganglion cyst, left great toe; entitlement to an initial evaluation in excess of 10 percent for left lower extremity varicose veins; entitlement to an initial evaluation in excess of 10 percent for right lower extremity varicose veins; entitlement to an initial compensable evaluation for anemia; entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for a surgical scar of the right hand/wrist, status post carpal tunnel syndrome release; entitlement to an initial compensable evaluation for herpes zoster; entitlement to an initial compensable evaluation for ichthyosis; entitlement to an initial compensable evaluation for restless leg syndrome; entitlement to service connection for endometriosis; entitlement to service connection for chronic fatigue syndrome; entitlement to service connection for B12 deficiency; and entitlement to a TDIU.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial evaluation in excess of 10 percent prior to March 18, 2013, and to an evaluation in excess of 20 percent thereafter, for post-operative degenerative disc and joint disease of the cervical spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial evaluation in excess of 10 percent for hypothyroidism.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial evaluation in excess of 10 percent for ganglion cyst, left great toe.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial evaluation in excess of 10 percent for left lower extremity varicose veins.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial evaluation in excess of 10 percent for right lower extremity varicose veins.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable evaluation for anemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


7.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for a surgical scar of the right hand/wrist, status post carpal tunnel syndrome release.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable evaluation for herpes zoster.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

9.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable evaluation for ichthyosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

10.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable evaluation for restless leg syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

11.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for endometriosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

12.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for chronic fatigue syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

13.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for B12 deficiency.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

14.  The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On August 4, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's attorney reflecting the Veteran's desire to withdraw her appeals as concerning the issues of entitlement to increased ratings for her cervical spine degenerative disc and joint disease, hypothyroidism, left great toe ganglion cyst, left lower extremity varicose veins, right lower extremity varicose veins, anemia, right hand/wrist surgical scar, herpes zoster, ichthyosis, and restless leg syndrome; entitlement to service connection for endometriosis, chronic fatigue syndrome, and B12 deficiency; and entitlement to a TDIU.  See August 2016 Appellate Brief (reflecting that the Veteran "wishes to pursue only" her claims for higher ratings for her service-connected left knee patellofemoral syndrome, lumbosacral spine degenerative disc and joint disease, left carpal tunnel syndrome, right carpal tunnel syndrome, gastroesophageal reflux disease and irritable bowel syndrome, left tarsal tunnel syndrome, and right tarsal tunnel syndrome; and thus reflecting her desire to withdraw the remaining claims from appellate status).

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id.

The notification containing the Veteran's request to withdraw the above-listed issues has been reduced to writing, and it contains her name and claim number.  See August 2016 Appellate Brief.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims of entitlement to an initial evaluation in excess of 10 percent prior to March 18, 2013, and to an evaluation in excess of 20 percent thereafter, for post-operative degenerative disc and joint disease of the cervical spine; entitlement to an initial evaluation in excess of 10 percent for hypothyroidism; entitlement to an initial evaluation in excess of 10 percent for ganglion cyst, left great toe; entitlement to an initial evaluation in excess of 10 percent for left lower extremity varicose veins; entitlement to an initial evaluation in excess of 10 percent for right lower extremity varicose veins; entitlement to an initial compensable evaluation for anemia; entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for a surgical scar of the right hand/wrist, status post carpal tunnel syndrome release; entitlement to an initial compensable evaluation for herpes zoster; entitlement to an initial compensable evaluation for ichthyosis; entitlement to an initial compensable evaluation for restless leg syndrome; entitlement to service connection for endometriosis; entitlement to service connection for chronic fatigue syndrome; entitlement to service connection for B12 deficiency; and entitlement to a TDIU.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.  


ORDER

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent prior to March 18, 2013, and to an evaluation in excess of 20 percent thereafter, for post-operative degenerative disc and joint disease of the cervical spine is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent for hypothyroidism is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent for ganglion cyst, left great toe, is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent for left lower extremity varicose veins is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent for right lower extremity varicose veins is dismissed.

The appeal of the claim of entitlement to an initial compensable evaluation for anemia is dismissed.

The appeal of the claim of entitlement to an initial compensable evaluation prior to March 18, 2013, and to an evaluation in excess of 10 percent thereafter, for a surgical scar of the right hand/wrist, status post carpal tunnel syndrome release, is dismissed.

The appeal of the claim of entitlement to an initial compensable evaluation for herpes zoster is dismissed.

The appeal of the claim of entitlement to an initial compensable evaluation for ichthyosis is dismissed.

The appeal of the claim of entitlement to an initial compensable evaluation for restless leg syndrome is dismissed.  

The appeal of the claim of entitlement to service connection for endometriosis is dismissed.

The appeal of the claim of entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal of the claim of entitlement to service connection for B12 deficiency is dismissed.

The appeal of the claim of entitlement to a total disability rating based on individual unemployability is dismissed.


REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38  U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Specifically, the Board finds that new VA orthopedic examinations are warranted to assess the current nature and severity of the service connected left knee patellofemoral syndrome, lumbosacral spine degenerative disc and joint disease, left carpal tunnel syndrome, right carpal tunnel syndrome, GERD and IBS, left tarsal tunnel syndrome, and right tarsal tunnel syndrome.  In this regard, the Veteran was last provided VA examinations addressing these disabilities in March 2013.  See March 2013 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ); March 2013 VA Back (Thoracolumbar Spine) Conditions DBQ; Peripheral Nerves Conditions DBQ (assessing her right and left wrist carpal tunnel syndrome and her tarsal tunnel syndrome); March 2013 VA Esophageal Conditions DBQ (assessing her gastroesophageal reflux disease); March 2013 VA Intestinal Conditions DBQ (assessing her irritable bowel syndrome); March 2013 VA Foot Miscellaneous DBQ.  However, the Veteran's representative indicated in August 2016 correspondence that the Veteran's conditions are more severely disabling than reflected on her prior VA examinations and have thus increased in severity since she was last examined.  See August 2016 Appellate Brief.  Accordingly, given the evidence that her disability picture has changed, and considering that her last VA examinations concerning these conditions occurred nearly four years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's service connected left knee disability, low back disorder, bilateral wrist carpal tunnel syndrome, GERD and IBS, left tarsal tunnel syndrome, and right tarsal tunnel syndrome.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that contemporaneous examination is required to ascertain the nature and current severity of the Veteran's left knee, low back, bilateral wrist, gastroesophageal, intestinal, and bilateral foot conditions.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Additionally, as concerning the Veteran's claim for an increased initial rating for right tarsal tunnel syndrome, the Board notes that this claim stems from the Veteran's March 2010 claim for service connection for a "right foot condition."  See March 2010 Statement in Support of Claim (VA Form 21-4138).  The RO granted service connection for right foot tarsal tunnel syndrome based on the diagnosis of "right tarsal tunnel" at the April 2010 examination.  See April 2010 QTC Medical Services Examination Report (reflecting right foot symptoms including pain and sensory dysfunction); July 2010 Rating Decision.  However, evidence associated with the claims file since that VA examination indicates that the Veteran's right foot condition is more appropriately diagnosed as Morton's neuroma and/or intermetatarsal bursa.  See, e.g., October 2010 Podiatry Evaluation Report (reflecting an impression of "Neuroma right 3rd interspace"); March 2010 Department of Defense (DoD) Podiatry Report (noting that a right foot MRI revealed a diagnostic impression of "1. Small Morton's neuromas in the second and third intermetatarsal spaces.  2. Small adventitious bursa in the third intermetatarsal space.").  Although the RO noted the Veteran's diagnosis of right foot neuroma in the November 2012 SOC, the RO determined that the Veteran was "not service-connected for neuroma."  Despite this, the Board notes that the rating schedule explicitly recognizes that, "when change is made of a previously assigned diagnosis or etiology . . . [, t]he aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted."  See 38 C.F.R. § 4.13 (2016).  Here, service connection was granted for right tarsal tunnel syndrome based upon the Veteran's right foot manifestations including pain and sensory dysfunction.  In light of the evidence of record suggesting that a different diagnosis other than tarsal tunnel syndrome is more appropriate for the Veteran's right foot pain and sensory dysfunction, on remand, consideration must be given to the entirety of the Veteran's right foot pathology.  The VA foot examiner must therefore identify and provide a clear diagnosis of all disorders affecting the Veteran's right foot and must make a change to a diagnosis where medically justified, with a full explanation of the justification for any such change.

The RO/AMC should also obtain any outstanding VA or DOD treatment records and any private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  In this regard, the Veteran's attorney reported that the Veteran has been undergoing continued treatment for her service-connected left knee, low back, bilateral wrist, gastroesophageal, intestinal, and bilateral foot conditions throughout the appellate period.  See August 2016 Appellate Brief (reporting that the Veteran's "surgeon, Dr. G[], has recommended surgery to correct [her left knee disability] and to remove scar tissue"; noting that the Veteran's low back disability requires that she undergo "8-12 weeks of physical therapy" every year; stating that the Veteran has undergone surgery for her left carpal tunnel syndrome; reflecting that the Veteran is "on constant medication to help control the symptoms" of her GERD; and noting that the Veteran's physician, Dr. P., has recommended surgery in the "very near future" for her left tarsal tunnel syndrome and her right foot neuroma).  However, the most recent DoD medical records that have been associated with the claims file are dated in November 2012.  See 38 C.F.R. §§ 3.159(c)(2).  Furthermore, no relevant records of private medical treatment have been submitted or obtained since 2010.  See 38 C.F.R. § 3.159(c)(1) (2016).  Therefore, on remand, the AOJ should attempt to obtain complete records of the Veteran's medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all recent sources of medical treatment or evaluation she has received for her left knee, low back, bilateral wrist, gastroesophageal, intestinal, and bilateral foot conditions, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  A specific request should be made for information relating to the treatment referenced in her August 2016 appellate brief, including treatment records from Dr. G and Dr. D.P., as well as records of physical therapy.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Make arrangements to obtain any outstanding records of VA or Department of Defense treatment, to specifically include any records from Portsmouth Naval Medical Center dated since November 2012.  

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of her service-connected left knee disability.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint, if applicable.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's left knee.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of her service-connected low back disability.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.


In particular, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's low back.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of her service-connected left and right carpal tunnel syndrome.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, and nerve conduction velocity (NCV) studies.  All pertinent symptomatology should be reported in detail.

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's hands and wrists.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of her service-connected gastroesophageal reflux disease and irritable bowel syndrome.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's digestive system.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

Furthermore, the examiner(s) must also specifically state whether the Veteran has any additional manifestations and findings (including specifically chronic fatigue, anemia, and a B12 deficiency) associated with her service-connected digestive conditions.  See August 2016 Appellate Brief (reflecting the Veteran's assertion that her chronic fatigue syndrome, anemia, and B12 deficiency are symptoms of her GERD and IBS).

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of her service-connected left and right tarsal tunnel syndrome.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's feet.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  In so doing, the examiner(s) should attempt to reconcile the disparate diagnoses of right foot pathology, including tarsal tunnel syndrome, Morton's neuroma, and intermetatarsal bursa.

Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.


The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

8.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

9.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  In particular, specifically consider whether referral of extraschedular consideration is warranted for the Veteran's left knee or low back disability.  See August 2016 Appellate Brief (explicitly asserting that extraschedular consideration is warranted for the Veteran's left knee and low back conditions).  If so, make the appropriate referral.

Then, if any of the claims remain denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


